Citation Nr: 0400249	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking revocation of the forfeiture of Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran had recognized military service from November 
1941 until January [redacted], 1942, when he was last seen alive.  VA 
has acknowledged the latter date as the date of the veteran's 
death.  The appellant was the veteran's spouse at the time of 
his death.  This matter is before the Board of Veterans' 
Appeals (Board) from a November 2002 decision by VA Regional 
Office (RO) in Manila, Philippines.  In November 2003, the 
Board granted the appellant's motion to advance her appeal on 
the docket.  


FINDING OF FACT

1.  The appellant's right to receive VA death benefits was 
declared forfeited by an unappealed decision in September 
1975 based essentially on a finding that she had knowingly 
misrepresented that she was an unremarried widow of the 
veteran; her last previous attempt to reopen a claim seeking 
revocation of the forfeiture was denied by an unappealed 
August 1993 RO decision.

2.  Evidence received since the August 1993 decision either 
duplicates or is cumulative to evidence then of record; is 
not new and material as to whether the appellant had 
submitted false evidence in support of a claim for 
restoration of death benefits; and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the August 1993 decision is not new 
and material, and the claim seeking revocation of a 
forfeiture of VA death benefits may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the November 2002 decision, 
and in a June 2003 statement of the case (SOC), the appellant 
was notified of the evidence necessary to substantiate her 
claim, and of what was of record.  The June 2003 SOC clearly 
cited the changes in the law brought about by the VCAA and 
implementing regulations; it explained that VA would make 
reasonable efforts to help the appellant get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the June 2003 SOC requested that the 
appellant respond with any new evidence in support of her 
claim within 30 days, (a time restriction that was recently 
invalidated), she was further notified that evidence 
submitted within a year from the date of that correspondence 
would be considered.  Under the Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 2651,__ (Dec. 16, 
2003)(to be codified at 38 U.S.C. §__), the Board may proceed 
with consideration of the appeal.  In April 2003 the 
appellant accepted the option of a Decision Review Officer 
(DRO) review of her claim.  An August 2003 DRO informal 
conference report indicates that the appeal process and VCAA 
provisions were explained to the appellant, and no additional 
evidence was identified.  A de novo review of the evidence by 
the RO was performed (see June 2003 SOC).  Development 
appears complete to the extent possible; VA's duties to 
notify and assist are met.  

In September 1975, VA determined that the appellant had 
forfeited all rights to VA benefits.  Thereafter, the record           
reflects that she made numerous but unsuccessful attempts 
toward restoration of her VA death benefits.  The last final 
denial of the appellant's claim for revocation of the 
forfeiture declared against her was by an August 1993 
decision of the RO.  

Evidence of record at the time of the August 1993 RO decision 
included the following:  

?	Documents confirming that the veteran had recognized 
military service in World War II, that he was last seen 
alive January [redacted], 1942, and that VA acknowledged January [redacted], 
1942, as the date of his death for purposes of payment of 
death compensation and National Service Life Insurance.  

?	A November 1949 memorandum from a VA solicitor to the 
Assistant Administer of Claims, wherein it was determined 
that the appellant could be recognized as the veteran's 
widow based on statements of witnesses that the veteran 
and the appellant were married in June 1933 in accordance 
with rites of a Pagan tribe of which they were members.  

?	A December 1949 VA letter to the appellant informing her 
of her award of death compensation as the unremarried 
widow of the veteran.  The appellant was informed that she 
must advise VA immediately in the event she remarried.  

?	A November 1952 letter to VA (apparently from a relative 
of the veteran) received after the appellant was awarded 
VA death compensation, with statements to the effect that 
the appellant had been living in a marital relationship 
with an individual (hereinafter "A. P.").  

?	A Field Examination Report, with attached depositions, 
issued in January 1953.  In her deposition, the appellant 
reported that she had been living with A. P. since 
November 1951, and they had borne two children together.  
She stated that "[f]rom the date we commenced living 
together to the present, I have always respected and 
regarded [A. P.] as my husband," and "[o]n the other 
hand, [A. P.] respects me as his wife . . . ."  She 
further reported that "[b]oth of us have represented and 
introduced ourselves as man and wife to our friends, 
neighbors and relatives."  The appellant denied, however, 
that she was married to A. P.  In other depositions, 
witnesses corroborated the appellant's statements 
regarding her cohabitation with A. P., and reported that 
the relationship between the appellant and A. P. was a 
matter of common knowledge.

The above evidence was considered by VA General Counsel's 
Office, which issued an October 1954 report concluding that 
the appellant had not met her burden of substantiating a 
continuing status as the unremarried widow of the veteran 
after November 1951.  In an October 1954 letter from the VA 
Chief of Dependents Claims Division, the appellant was 
informed that she was no longer entitled to payment of death 
compensation as she could no longer be considered the 
unremarried widow of the veteran due to her relationship with 
A. P.  

?	Numerous letters dated since May 1958 wherein the 
appellant petitioned to have her benefits renewed on the 
basis that she remained the unremarried widow of the 
veteran.  In a February 1960 letter, the appellant's 
mother-in-law reported that the appellant was not living 
with a man, and had not remarried since the veteran's 
death.  In a November 1960 affidavit, two friends of the 
appellant reported that although she had lived with A. 
P. as a means of support, she was "no longer connected 
or living with [A. P.]."  In a December 1968 affidavit, 
two friends of the appellant reported that she never 
remarried or lived with another man as husband and wife 
since she began living with her son in 1963.  In an 
April 1971 affidavit, two friends of the appellant 
reported that she never remarried since she began living 
with them in 1969.  In a May 1971 VA Form 21-4138, the 
appellant reported that she had not seen her 
"paramour" A. P. since February 1969 when she left him 
because of maltreatment toward her.  

?	A Field Examination Report, with attached depositions, 
issued in July 1974.  In her deposition, the appellant 
denied that she had been living in a relationship as 
husband and wife with A. P. or anyone else since she 
separated from A. P.  In other depositions, witnesses 
claimed they were well-acquainted with the appellant, 
and the appellant and A. P. were not separated but 
rather they were presently living together, and they had 
lived together as husband and wife before and after 
January 1971.  

The above evidence was considered by the RO, which issued a 
March 1975 administrative decision concluding that the 
appellant "knowingly and with intention to secure benefits 
did furnish false and fraudulent evidence of unremarried 
widow status for the purpose of having her benefits restored 
under the provisions of Public Law 91-376."  By a September 
1975 VA forfeiture decision, it was held that the appellant 
had forfeited her rights to all VA benefits because she 
deliberately presented to VA false evidence misrepresenting 
her true marital status.  She did not appeal that forfeiture 
decision.

?	The appellant's July 1993 application to have her 
benefits renewed, with an attached copy of the 
certificate of death of A. P. indicating that he died in 
July 1993.  

In an August 1993 RO decision, the RO declined to reopen the 
appellant's application to renew VA death benefits on the 
ground that the certificate of death of A. P. was "non-
conclusive as to belie the established fact that she denied 
having had any marital affairs after her marriage with the 
veteran."  The RO held that the additional evidence (the 
death certificate of A. P.) was not material regarding 
reopening the claim seeking revocation of forfeiture.  

Evidence received subsequent to the August 1993 RO decision 
is as follows:  

?	A report from a Philippine Office of the Civil Registrar 
confirming that A. P. died in July 1993.  

?	An October 1993 affidavit from the appellant, wherein 
she reported that she honestly and sincerely believed 
that she had not submitted fraudulent and false 
documents to support her claim of entitlement to VA 
death benefits as the surviving spouse of the veteran.  
She reported that she enlisted the aid of an 
acquaintance to assist her with her VA claim, and she 
never told the acquaintance "to report that my late 
husband was dead, what I told him was that our 
relationship got sore and the result was separation."  
She further explained that "this affidavit is submitted 
as an explanation of the truth that I did not authorize 
any one to report that my late husband was already dead 
before 1980."  

?	Copies of service documents from the General 
Headquarters of the Armed Forces of the Philippines 
(already of record in August 1993) confirming that the 
veteran had recognized military service in World War II.  

?	A February 2003 certificate indicating that the 
appellant was then living with her granddaughter, and a 
January 2003 affidavit wherein the appellant's 
granddaughter reported that she was the appellant's 
guardian and the appellant was living with her 
permanently.  

?	Various medical records pertaining to the appellant's 
health care.  

As noted above, the appellant's last previous claim seeking 
revocation of the forfeiture declared against her was denied 
in August 1993.  She was properly notified of that decision 
and of her appellate rights, and did not appeal the decision.  
Accordingly, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
her claim for revocation of the forfeiture was received in 
October 2002, the amended regulation applies to this claim.  
Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

In Trilles v. West, 13 Vet. App. 314, the U.S. Court of 
Appeals for Veterans Claims (Court) held that    a claimant 
who has been the subject of a final decision declaring 
forfeiture of eligibility for VA benefits may have that final 
decision reopened upon the presentment of new and material 
evidence (or revised based on a finding of clear and 
unmistakable error -here not alleged).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

Because the basis for the forfeiture was that the appellant 
had knowingly misrepresented that she was an unremarried 
widow of the veteran, for evidence to be new and material, it 
would have to prove that she had not misrepresented that 
fact.  See Evans, supra.  Based on a review of the complete 
record in this case, the Board finds that no new and material 
evidence has been received since the August 1993 RO decision.  

The report that A.P. died is not new evidence; it is 
cumulative in that A.P.'s death was an established fact in 
August 1983.

The October 1993 affidavit is new in that it presents 
assertions and arguments not previously made.  However, it is 
not material.  Accepting as true the appellant's assertion 
that she "did not authorize any one to report that my late 
husband was already dead before 1980", such fact is not 
relevant to the question of whether or not she had 
misrepresented that she had been an unremarried widow of the 
veteran.  In fact, that she refers to A.P. as her husband 
argues against that fact.  

Reports confirming the veteran's service are not new.  His 
service was previously established, and has not been in 
dispute.  

The certificate that the appellant was living with, and was 
in the custody of, a granddaughter is new in that it was not 
a previously established fact.  However, it is not material, 
as it does not pertain to whether or not she had 
misrepresented that she was an unremarried widow of the 
veteran.  

Likewise, medical statements/records as to the status of the 
appellant's health may be new in the sense that they tend to 
establish facts previously not known.  However, they are not 
material, as they do not pertain to the question of whether 
or not the appellant had misrepresented that she was an 
unremarried widow of the veteran.  

In short, of the additional evidence received, none is both 
new and tending to prove an essential element that was a 
specified basis for the previous disallowance of the claim 
(i.e., forfeiture of VA benefits).  See Trilles, supra; 
Evans, supra.  The additional evidence received is not new 
and material, and the petition to reopen the claim must be 
denied.  


ORDER

The appeal to reopen a claim seeking revocation of a 
forfeiture of VA death benefits is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



